Citation Nr: 1038347	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Propriety of the rating reduction from 30 percent to 10 
percent for the service-connected hypertension (previously rated 
as hypertensive heart disease), effective on March 1, 2007.

2.  Entitlement to service connection for a claimed heart 
condition to include coronary artery disease.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964 
and from October 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and December 2006 RO rating decisions.  

The issue of service connection for a heart condition is  
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

The December 2006 rating decision improperly reduced the rating 
for the service-connected hypertensive vascular disease from 30 
to 10 percent, effective on March 1, 2007 based on a less than 
full VA examination showing no material improvement under the 
ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the 30 percent rating for the service-connected 
hypertension is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 
4.1, 4.7, 4.87 including Diagnostic Codes 7007, 7101 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

VCAA and its implementing regulations essentially include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

To the extent that the instant matter is decided by operation of 
law, a discussion of VCAA is not required at this time.


II.  Propriety of Rating Reduction

In cases where a rating is reduced, the Board must determine 
whether the reduction was proper, and not phrase the issue in 
terms of whether the veteran was entitled to an increased rating.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a 
rating reduction case, not a rating increase case.").

A condition that has been assigned a rating for five years or 
more is considered stable, and the rating may not be reduced on 
any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone sustained 
material improvement.  38 C.F.R. § 3.344.
In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-282 (1992).

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 
413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Service connection was granted for the Veteran's hypertension, 
effective in December 1977.  At that time, a 10 percent 
evaluation was assigned.  

In November 1994, the Veteran filed a claim for a higher 
evaluation for the service-connected hypertension.  In a June 
1995 rating decision, the RO assigned an increased rating of 30 
percent, effective on November 21, 1994, under Diagnostic Code 
7007 for hypertensive heart disease.  

In November 2005, the Veteran filed a claim for increase stating 
that his service-connected heart disability had worsened.  The RO 
in a July 2006 rating decision proposed to reduce the rating 
assigned for the service-connected hypertensive vascular disease 
from 30 to 10 percent on the basis that the June 1995 rating 
action had involve clear and unmistakable error in that it 
"should not changed the diagnostic code" from 7101 to 7007.  

In a December 2006 decision, the RO "granted" service 
connection for hypertension and formally reduced the rating to 10 
percent, effective on March 1, 2007.

Clearly, on this record, as the assigned 30 percent had been in 
effect for more than 5 years (since November 21, 1994), the Board 
finds that the provisions of 38 C.F.R. § 3.344(a) are applicable 
in this case.

However, in reducing the assigned rating in response to a claim 
for increase filed by the Veteran, the RO not only did not 
address the provisions of 38 C.F.R. § 3.344 in any fashion, but 
also did not take action that would "produce the greatest degree 
of stability of disability evaluations" in this case.  

The Court has stated that both decisions by the RO and the Board 
that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 
1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992); and Brown v. Brown, 5 Vet. App. 413 (1993); see also 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will set 
aside the decision).  

Moreover, on review, there is no showing that the service-
connected heart disability had undergone sustained material 
improvement under the ordinary conditions of life.  To the 
contrary, the recently submitted private treatment records show 
treatment for severe coronary artery disease.  In fact, the 
December 2005 VA examination found that the Veteran's 
hypertension was not under control.  

Furthermore, the Board notes that the examination provided in 
December 2005 was not adequate for rating purposes as the 
Veteran's claims file apparently was not available to the 
examiner for review.  The examiner who was not noted to be a 
medical doctor indicated at that time that no private records 
were available to facilitate assessment of the severity of the 
service-connected heart disability.  

Finally, in reviewing the RO's actions, the Board finds no clear 
evidence that the service-connected disability had been 
improperly rated in the past.  

While the December 1994 examination did not diagnose hypertensive 
heart disease, the VA examiner indicated that the Veteran's VA 
treatment records had not been made available for review and 
suggested that they might be obtained.        

To the extent that the RO in the recent reduction action relied 
on the fact that there was "no radiographic indication of 
cardiac enlargement" at time of the December 1994 examination, 
the Board notes that the older version of the rating criteria 
only identified "definite enlargement of the heart" as one of 
the findings warranting the assignment of a 30 percent rating for 
hypertensive heart disease.   

Moreover, the VA examiner found that the Veteran was "dyspneic 
on exertion" and had "clinical evidence of cardiac 
enlargement" and a standing blood pressure reading of 
"130/105."  

It is significant to add, for the RO's edification, that a 
disagreement as to how the evidence is weighed in a particular 
case cannot meet the stringent definition of clear and 
unmistakable error.  

Accordingly, in this case, since the rating decision that 
accomplished the reduction did not address or meaningfully apply 
the provisions of 38 C.F.R. § 3.344, that action must deemed to 
be void ab initio.   

As the reduction was not proper under the law, the 30 percent 
evaluation is restored, effective on March 1, 2007.  See Hayes, 9 
Vet. App. at 73 (improper reduction reinstated effective date of 
reduction).


ORDER

The 30 percent for the service-connected hypertensive vascular 
disease is restored beginning on March 1, 2007.


REMAND

The Veteran asserts that his heart condition is related to the 
events of his military service, including his service-connected 
hypertension vascular disease.

Under VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement 
suggesting a nexus between a current disability and service would 
not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.

Here, there is competent evidence of a diagnosis of coronary 
artery disease.   Moreover, the Veteran has a long history of 
treatment for the service-connected hypertension dating back to 
the time of service.  

Although the Veteran was afforded a VA examination in December 
2005, the Board finds that the examination was not adequate as 
the examiner was not provided with the Veteran's claims file 
including private treatment records.  

The examiner stated that there were no medical records to review 
that demonstrated coronary artery disease, but acknowledged that 
the Veteran reported having records of private treatment for his 
coronary artery disease that were not available during the 
examination.

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
copies of all clinical records referable to 
treatment for his claimed heart disorder.  
Based on his response, the RO should take 
all indicated action to request records 
from each identified treatment source.  All 
VA treatment records also should be 
obtained for review.  

2.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
likely etiology of the claimed heart 
condition.  

The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis referable to the claimed coronary 
artery disease.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) the Veteran suffers 
from a disability manifested by coronary 
artery disease that had its clinical onset 
during his period of active or was caused 
or aggravated by the service-connected 
hypertension.  

The examiner should provide a complete 
rationale for the opinion(s), with 
references to all other prior medical 
records deemed relevant to the 
determination as well as to any pertinent 
medical treatises or studies used in the 
determination.  

3.  The report of the aforementioned VA 
medical examination must be reviewed to 
ensure that all requested opinions and 
information are included.  If any 
deficiencies are found, or clarifications 
are needed, the report must be returned to 
the examiner for completion.

4.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If any benefit sought on appeal 
remains denied, then he and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


